                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             JONESBORO DIVISION

TRACYE YIELDING                                                                 PLAINTIFF

v.                           CASE NO. 3:19-CV-00058 BSM

STEPHEN LIVELY, et al.                                                        DEFENDANTS

                                          ORDER

       Plaintiff Tracye Yielding’s motion to proceed in forma pauperis [Doc. No. 1] is

granted, however, she must still pay the filing fee. Yielding shall be assessed an initial

partial filing fee of $20 and must pay $10 every month until the entire $350 filing fee is

satisfied.

       Yielding is hereby notified that Rule 5.5(c)(2) of the Rules of the United States

District Courts for the Eastern and Western Districts of Arkansas requires pro se litigants to

(1) promptly notify the court and the other parties in the case of any change of address; (2)

monitor the progress of the case; and (3) prosecute or defend the action diligently. The

failure by a pro se plaintiff to respond to any communication from the court within thirty (30)

days may result in the dismissal of the plaintiff’s case. A party proceeding pro se shall be

expected to be familiar with, and follow, the Federal Rules of Civil Procedure as well as the

Local Rules of this court. A copy of the Local Rules may be obtained from the clerk for the

Eastern District of Arkansas. The Federal Rules of Civil Procedure are available in many

libraries (including this court’s library) and bookstores.

       Finally, Yielding is directed to amend her complaint to (1) state whether she is suing

each of the defendants in their personal capacity, official capacity, or both and (2) include
factual allegations that indicate how defendant Jared Dover is involved in this lawsuit.

       IT IS SO ORDERED this 25th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
